MEMORANDUM **
Oscar Calvillo-Jimenez appeals from the 92-month sentence imposed following his jury-trial conviction for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), and enhanced by 8 U.S.C. § 1326(b)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Calvillo-Jimenez contends that the district court misapprehended the law by denying a two-level downward adjustment for acceptance of responsibility. We conclude that there is no support in the record for this contention. Furthermore, we conclude that as a factual matter, the district did not clearly err by denying the downward adjustment. See United States v. Martinez-Maitinez, 369 F.3d 1076, 1090 (9th Cir.2004).
Appellant also contends that his sentence was unreasonable because it was greater than necessary under 18 U.S.C. § 3553(a) and because the district court did not discuss appellant’s need for drug treatment. We conclude that appellant’s sentence was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131—32 (9th Cir.), cert, denied, — U.S.-, 126 S.Ct. 2314,164 L.Ed.2d 832 (2006); see also United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.